             Case 1:21-mj-00058-MJD Document 2 Filed 01/22/21 Page 1 of 6 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
              MARTIN HERRERA-DIAZ JR.                              )                 1:21-mj-0058
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 21, 2021              in the county of                Marion        in the
     Southern          District of            Indiana          , the defendant(s) violated:

            Code Section                                                     Offense Description
21 U.S.C. 841(a)(1) and 846                    Attempted Possession with Intent to Distribute 500 Grams or More of a
                                               Mixture or Substance Containing a Detectable Amount of Methamphetamine,
                                               a Schedule II Controlled Substance




         This criminal complaint is based on these facts:
See Attached Affidavit.




         u Continued on the attached sheet.

                                                                                              /s/ Michael Neuner
                                                                                              Complainant’s signature

                                                                                  Michael Neuner, DEA Task Force Officer
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:    January 22, 2021
                                                                                                 Judge’s signature
                                                                  Mark J. Dinsmore
City and state:                      Indianapolis, Indiana        United States MagistrateMARK
                                                                                            JudgeJ. DINSMORE
                                                                                            Printed
                                                                  Southern District of Indiana      name and title
Case 1:21-mj-00058-MJD Document 2 Filed 01/22/21 Page 2 of 6 PageID #: 3




                                   AFFIDAVIT

       1.     Your Affiant, Michael T. Neuner, is a Detective Captain with the Beech

Grove Police Department. I have been employed by the Beech Grove Police Department

for over 29 years. I am currently assigned to the Drug Enforcement Administration (DEA)

as a Task Force Officer and have been assigned to the DEA for over 17 years. I am an

investigative or law enforcement officer of the United States within the meaning of 18

U.S.C. § 2510(7) and Federal Rule of Criminal Procedure 41(a)(2)(C). The information

contained in the below numbered paragraphs is either personally known to your Affiant or

told to your Affiant by the persons in the below numbered paragraphs.

                             PROBABLE CAUSE

       2.     This Affidavit is submitted in support of a criminal Complaint charging

Martin HERRERA-DIAZ Jr. with Attempted Possession with the Intent to Distribute 500

or more grams of a Mixture or Substance Containing a Detectable Amount of

Methamphetamine, a Schedule II Controlled Substance, in violation of Title 21 United

States Code, Sections 841(a)(1) and 846.

       3.     On January 21, 2021, an Indianapolis Metropolitan Police Department

(IMPD) detective was inspecting various parcels at a local UPS shipping company located

in Indianapolis, Indiana. While looking for various indicators of suspicious parcels, the

detective observed a suspect parcel that had been shipped in a newly purchased plain

shipping box and shipped from a residence to a residence. The suspect parcel was shipped

from California, which is a known source state for narcotics. The parcel was shipped as

priority overnight which is extremely expensive and not economical. The suspect parcel

further described as the Sender: Cody Davis, 562-241-1122, 999 E Carson St, Long Beach,

                                           1
Case 1:21-mj-00058-MJD Document 2 Filed 01/22/21 Page 3 of 6 PageID #: 4




CA 90807-2940, addressed to: Ryan Torres Ryan Torres 2730 Rothe Lane, Indianapolis,

IN 46229-5516. The tracking number for the parcel was 1ZA9V8690196258906.

        4.       The IMPD detective utilized his Narcotics Detection K9, Jada, to examine

the package. K9 Jada gave a positive indication being consistent with the odor of a

controlled substance on the package. Prior to the K9 Jada sniff, four other similar shaped

packages had been placed in the area of the suspect parcel. K9 Jada is certified in narcotics

detection and was last certified on October 7, 2020. The detective applied for and received

a state search warrant to search the contents of the suspect parcel the same day that he

identified it.

        5.       A presumptive field test using a TruNarc drug identification device was

conducted on the suspected narcotics with positive results for the presence of

methamphetamine. The parcel was found to have contained approximately 4,535 grams of

presumptive methamphetamine. This quantity is associated with distribution, not personal

use. An anticipatory search warrant was sought and obtained for the address of 2730 Rothe

Lane, Indianapolis, IN in order to attempt a controlled delivery of the suspect parcel to that

address. The warrant was granted out of a Marion Superior Court. A representative sample

of methamphetamine (approximately 54 grams) was placed back inside the suspect parcel

before being repackaged to closely resemble its original appearance and weight.

        6.       On January 21, 2021, an IMPD undercover (UC) officer delivered the

suspect parcel to the address of 2730 Rothe Lane, Indianapolis, IN. The UC placed the

parcel on the front porch area and departed the location. Within approximately ten minutes,

law enforcement, who had established surveillance in the area, observed a white Maserati

pull up to the front of the residence. A male subject, later identified as Martin HERRERA-



                                              2
Case 1:21-mj-00058-MJD Document 2 Filed 01/22/21 Page 4 of 6 PageID #: 5




DIAZ JR. (hereinafter HERRERA-DIAZ Jr.), exited the vehicle and walked up to the front

porch area, carrying a gray and black duffel bag. The subject picked up the suspect parcel

and walked inside the residence.

       7.      Within a short period of time, monitoring officers received an alert from an

electronic device that had been placed inside the parcel to notify law enforcement when it

had been opened. Officers then observed the same subject that took the package inside, exit

the rear of the residence, and toss what appeared to be the parcel over the privacy fence in

the rear, into a neighbor’s back yard, along with an electronic device that had been placed

inside the box by law enforcement. He then ran back inside the house.

       8.      Upon approaching the residence to execute the warrant, officers knocked

and announced their presence before forcing entry through the front door. Upon entry,

officers were met by a female identified as Candy MEDINA-JAIMES (hereinafter

MEDINA-JAIMES). The male subject that had been observed by law enforcement

walking into the house as well as tossing the items over the fence was also located at the

stairway. He was taken into custody without incident and identified as Martin HERRERA

–DIAZ JR.

       9.      HERRERA–DIAZ JR. was read his Miranda Rights by an IMPD detective,

as witnessed by your Affiant. HERRERA-DIAZ JR. said that he did not know what was in

the box, but that MEDINA-JAIMES had nothing to do with the box that he tossed over the

fence. I asked HERRERA-DIAZ JR. why he tossed the box over the fence if he did not

know what it contained. He responded that it was because he saw a beeper type device in

the box and he didn’t know what to do. HERRERA-DIAZ JR. also said that he tossed his

cell phone over the fence into a neighbor’s yard. Officers were unable to locate any phones



                                             3
Case 1:21-mj-00058-MJD Document 2 Filed 01/22/21 Page 5 of 6 PageID #: 6




within a reasonable distance in the yard. Officers did, however, recover an Apple iPhone

on the kitchen counter. HERRERA-DIAZ Jr. said that the phone was in the black and gray

duffel bag, but he did not know to whom it belonged. HERRERA-DIAZ JR. refused to

give further statements and requested a lawyer.

       10.     MEDINA-JAIMES was also interviewed about the iPhone, and said she had

not seen the phone before, even though she lived at 2730 Rothe Lane with her children.

She said that she had no idea what was in the box that had contained the methamphetamine.

MEDINA-JAIMES said that she and HERERRA-DIAZ Jr. were in relationship, and that

HERRERA-DIAZ JR. stayed at her residence (that is, 2730 Rothe Lane) the night before.

       11.     Law enforcement looked inside the same duffel bag that they had just seen

HERERRA-DIAZ JR. carry into the house a short time earlier. It was found on a counter

in the kitchen area. The bag contained three digital scales, two boxes of zip loc baggies, a

box of latex gloves, bowls, a spoon, a plastic cup and a bottle of super lactose, a common

cutting agent for narcotics. In other locations, officers also recovered suspected drug

ledgers, and a box of .223 ammunition.

       12.     Officers seized the above listed items from the residence, as well as

recovering the box that HERERRA-DIAZ JR. tossed over the fence. The box still contained

the representative sample of methamphetamine that had been placed inside by law

enforcement prior to the controlled delivery of the suspect parcel.




                                             4
Case 1:21-mj-00058-MJD Document 2 Filed 01/22/21 Page 6 of 6 PageID #: 7




                                 CONCLUSION

         13. Based upon my training and experience and the facts set forth herein, your

Affiant submits there is probable cause to believe that Martin HERRERA-DIAZ JR., did

commit the following offenses: Attempted Possession with the Intent to Distribute 500 of

more grams of a Mixture or Substance Containing a Detectable Amount of

Methamphetamine, a Schedule II Controlled Substance, in violation of Title 21 United

States Code, Sections 841(a)(1) and (b)(1)(A).



                                            _/s/ Michael Neuner________________
                                            Michael Neuner
                                            Task Force Officer
                                            Drug Enforcement Administration




        Attested to by the applicant in accordance with the requirements of Fed.R.Crim.P.
4.1 by telephone.




      Dated: January 22, 2021
                                      Mark J. Dinsmore
                                      United States Magistrate Judge
                                      Southern District of Indiana




                                            5
